Order, Supreme Court, New York County, entered on September 20, 1973, denying defendants-appellants’ motion to vacate a judgment entered against them following their default in appearing for trial, and order entered on April 3, 1974, denying appellants’ motion for leave to reargue and/or renew, as permitted by the earlier order, unanimously affirmed. Respondent shall recover of appellants $40 costs and disbursements of this appeal. Appellants failed to explain away their wilful default or to demonstrate the existence of a meritorious defense. Their reliance on CPLR 321 (subd [c]) is misplaced, as they were represented by other counsel ever since the death of their original attorney in February, 1970. Concur—Stevens, P. J., Markewich, Capozzoli and Lane, JJ.